NOF"---. •


                                                                                             »—   « •   :   t   i




                                                  UNITED STATES BANKRUPTCY COURT
                  ••T\;,.-                          NORTHERN DISTRICT OF TEXAS
&                                                      FORT WORTH DIVISION ,                                    _   ,
»•   en   r~*                                                                          By.

J^J 2 In Re: MRS. BAIRD'S BAKERIES, INC., §                                    ' * ~—^eDury
^ _i y                  Debtor            §                            Case No. 496-41314-MT-11
Jf ' "^                                   §                                               FILED IN
                Taxpayer ID No. XX-XXXXXXX                     §       CHAPTER 11        C%'RIT OF APPEA' c             J
                                                               §                              JUL 31 199e

                                                                                       MARIA SANCHEZ, ».er
                                                             ORDER


                             The Motion For ReliefFrom Stay made by Carl and June Grunden having come on for
                hearing before this court, and the court, having read the papers and-heard the arguments of
                counsel, is ofthe opinion that the Motion should be granted to the extent set forth below;
                             IT IS THEREFORE ORDERED that the Stay ofthe Bankruptcy ofMrs. Baird's
                Bakeries, Inc. is lifted for the limited purposes ofallowing the Court of Appeals, Fifth District
                ofTexas at Dallas, to proceed with its consideration and determination ofthe appeal in the
                matter ofGrunden v. Mrs. Baird's Bakeries, Inc. (Case No. 05-95-01530-



                             &   _, 1996
                                                              Presiding Judge




                                    '   1'   :"




                                                                                                                        3>1